On objection by the respondent to appellant's proposed taxation of costs our attention is invited to the fact that we modified the order for a new trial on a point not argued or assigned as error by appellant. On its motion for a new trial defendant based its motion in part upon the excessive verdict due to passion and prejudice. The court granted the motion for a new trial on the question of damages only. On appeal here the defendant made no point that the passion and prejudice vitiated the verdict as a whole. Our holding upon this point was therefore an inadvertence.
Other assignments as to the charge and rulings we have carefully considered, and, while the charge (due no doubt to a multiplicity of requests) was prolix and more complicated than necessary, we find no error that we consider prejudicial. As to Petty, the conductor-pilot, we think that regardless of rules, plaintiff in his management of the car might reasonably expect ordinary care on Petty's part in warning of approaching vehicles within the immediate line of his vision, especially since Petty's position was such as to obstruct in part plaintiff's vision to the right-front. Other errors are, we think, not prejudicial.
For the reason first stated, we modify our decision and affirm the order of the trial court.
Affirmed.
DEVANEY, CHIEF JUSTICE, took no part in the consideration or decision of this case. *Page 205